 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13
     MOHAMMAD HUSSAIN,                              )   No. 2:18-cv-01136-DB
14                                                  )
            Plaintiff,                              )   STIPULATION TO VOLUNTARY
15                                                  )   REMAND PURSUANT TO SENTENCE
            v.
                                                    )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   NANCY A. BERRYHILL,                            )   ENTRY OF JUDGMENT; AND ORDER
     Acting Commissioner of Social Security,        )
17                                                  )
            Defendant.                              )
18                                                  )
                                                    )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Nancy A.

22   Berryhill, Acting Commissioner of Social Security (“Defendant”), through their undersigned

23   counsel of record, that the above-entitled action shall be remanded to the Commissioner of
24   Social Security for further administrative proceedings.
25          Upon remand, the Office of Hearing Operations will remand the case to an
26   Administrative Law Judge (ALJ) and direct him or her to re-evaluate the opinions of David
27   Char, M.D., and Rosalind Hsia, M.D. It will also direct the ALJ to take further action, as
28


                                        STIPULATION TO REMAND
 1   warranted, to complete the administrative record resolving the above issues, and issue a new
 2   decision.
 3           This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 4
     Social Security Act, 42 U.S.C. 405(g).
 5
 6   Dated: February 5, 2019                            /s/ Shellie Lott*
                                                        SHELLIE LOTT
 7                                                      Attorney for Plaintiff
 8                                                      *Authorized via e-mail on Feb. 4, 2019

 9                                                      MCGREGOR W. SCOTT
10                                                      United States Attorney
                                                        DEBORAH LEE STACHEL
11                                                      Regional Chief Counsel, Region IX
                                                        Social Security Administration
12
13                                             By:      /s/ Ellinor R. Coder
                                                        ELLINOR R. CODER
14                                                      Special Assistant United States Attorney
15
                                                        Attorneys for Defendant
16
17
18                                                     ORDER

19         Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
20   U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
21   IS HEREBY ORDERED that the above-captioned action is remanded to the Commissioner of
22   Social Security for further proceedings consistent with the terms of the Stipulation to Remand.
23   Dated: February 7, 2019
24
25
26
27   DLB:6
     DB\orders\orders.soc sec\hussain1136.stip.remand.ord
28


                                             STIPULATION TO REMAND
